652 F. Supp. 2d 1378 (2009)
In re: MEDI-CAL REIMBURSEMENT RATE REDUCTION LITIGATION.
MDL No. 2069.
United States Judicial Panel on Multidistrict Litigation.
August 19, 2009.
JOHN G. HEYBURN II, Chairman, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, W. ROYAL FURGESON, JR. and FRANK C. DAMRELL, JR., Judges of the Panel.

ORDER DENYING TRANSFER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Plaintiffs in the Northern District of California action have moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in the Central District of California. Plaintiffs in one Central District of California action support the motion. Plaintiffs in three Central District of California actions oppose centralization or, alternatively, suggest a stay in the Northern District of California action. Defendant David Maxwell-Jolly opposes centralization.
This litigation currently consists of six actions listed on Schedule A and pending in two districts, five actions in the Central District of California and one action in the Northern District of California.
On the basis of the papers filed and hearing session held, we find that the benefits of Section 1407 centralization are not significant enough to justify transfer of these cases. The actions here are pending in two districts within the same state and, by and large, raise strictly legal issues. One of the Panel's prime considerations is often the need to avoid inconsistent rulings on similar issues. Usually, that consideration is bolstered by the concern for duplicative and burdensome discovery leading up to the legal issues. Here, very little discovery appears necessary prior to the joinder of the legal issues. Merely to avoid two federal courts having to decide the same issue is, by itself, usually not sufficient to justify Section 1407 centralization.
IT IS THEREFORE ORDERED that the motion, pursuant to 28 U.S.C. § 1407, for centralization of these six actions is denied.

SCHEDULE A
MDL No. 2069  IN RE: MEDI-CAL REIMBURSEMENT RATE REDUCTION LITIGATION
Central District of California

Independent Living Center of Southern California, et al. v. Sandra Shewry, et al., C.A. No. 2:08-3315

California Association for Health Services at Home v. Sandra Shewry, C.A. No. 2:08-7045

California Medical Transportation Association, Inc. v. Sandra Shewry, C.A. No. 2:08-7046

Managed Pharmacy Care, et al. v. David Maxwell-Jolly, C.A. No. 2:09-382

California Pharmacists Association, et al. v. David Maxwell-Jolly, C.A. No. 2:09-722

*1379 Northern District of California


Santa Rosa Memorial Hospital, et al. v. Sandra Shewry, C.A. No. 3:08-5173